        Case 2:21-cr-00022-APG-VCF Document 33 Filed 04/19/21 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
 7                          UNITED STATES DISTRICT COURT

 8                                 DISTRICT OF NEVADA
 9
     United States of America,                      Case No. 2:21-cr-00022-APG-VCF
10
                   Plaintiff,                       Unopposed Motion to Correct
11
                                                    Judgment
           v.
12                                                  (ECF No. 31)
     Delashaun Dean,
13
                   Defendant.
14
15
16         Under Federal Rule of Criminal Procedure 36, a court may “correct a

17   clerical error in a judgment, order, or other part of the record, or correct an error

18   in the record resulting from oversight or omission.” At Delashaun Dean’s April

19   15, 2021, sentencing hearing, I neglected to request that Dean’s restitution not

20   accrue interest until his release from custody even though the judgment is due

21   immediately.1 The next day, I asked AUSA Fang if the government would have

22   any objection to a motion to correct the judgment to that effect; he indicated that

23   the government has no objection. Dean therefore requests that this Court correct

24   the judgment so that interest will not accrue until his release from custody.

25
26
           1   ECF No. 31 at 7.
        Case 2:21-cr-00022-APG-VCF Document 33 Filed 04/19/21 Page 2 of 2




 1   Dated: April 19, 2021
 2
 3                                        Rene L. Valladares
                                          Federal Public Defender
 4
                                     By: /s/ Erin Gettel
 5
                                          Erin Gettel
 6                                        Assistant Federal Public Defender
                                          Attorney for Delashaun Dean
 7
 8   IT IS SO ORDERED:
 9
            April 19, 2021
     Dated:__________________
10
                                              ________________________
11                                            ANDREW P. GORDON
                                              UNITED STATES DISTRICT JUDGE
12
                                              2:21-cr-00022-APG-VCF
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                          2
